DETAILED ACTION
	
Introduction
Claims 20-38 are pending. Claims 1-19 and 39-40 were previously cancelled. Claims 35-36 are amended. No new claims are added or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 5/24/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Objection to claims 33 and 35
Examiner previously objected to claims 33 and 35 as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant argues that claims 33 and 35 should not be objected to for this reason because claims 33 and 35 are independent claims. Examiner agrees and therefore withdraws this objection to claims 33 and 35.
Examiner previously objected to claim 35 because it recites the limitation “as originally generated derived from said media line number information,” but one of the terms “generated” and “derived” is redundant and should be deleted. In response, Applicant has amended claim 35 to clarify that “the claimed media line number information, which is indicative of a total number of the at least one media line in the session description message as originally generated, is used to derive the total number.” Applicant now argues that the objection should be withdrawn in light of the amendment. Examiner agrees and therefore withdraws this objection to claim 35. 
Rejection of claims 20-25 and 28-32 under 35 U.S.C. 103
Applicant argues that the combination of Wei, Peng, and RFC 2960 does not teach or suggest a SDP attribute giving a number assigned to a SCTP association. In support of this argument, Applicant argues that “[t]he Office Action appeared to take the position these elements are disclosed by the attribute ‘a=’ in Peng.” However, Examiner respectfully disagrees with Applicant’s characterization of the previous Office action. In the previous Office action, Examiner relied on Wei for the teaching of the limitation “wherein an indication of said possibility for said joint transport is provided by a session description protocol (SDP) attribute,” not Pei as Applicant suggests. Specifically, Wei teaches providing an indication that some media lines can be multiplexed into a single transport stream using the SDP attribute “a=Multiplexing foo bar bfcp,” which specifies alphanumeric strings (i.e., “foo,” “bar,” and “bfcp”) that are assigned to the same real-time transport protocol (RTP) connection. See par. 108-109.
However, Wei fails to teach that the SDP attribute gives a number assigned to a stream control association. Nonetheless, as indicated in the previous Office action, Peng remedies this deficiency of Wei. For instance, Peng teaches an SDP attribute that gives a number assigned to a stream control association. For instance, the SDP attribute “a=BC_Service_Package:1” gives a number (i.e., 1) that is assigned to a particular stream control association among a plurality of media lines “m=audio 49170 RTP/AVP 0” and “m=video 49172 RTP/AVP 99.” See par. 79-86. Thus, Peng suggests modifying the system of Wei so that the SDP attribute gives a number assigned to the stream control association, because doing so allows each SDP message to specify multiple stream control associations, each of which is identifiable by its corresponding number. 
Applicant also argues that one of ordinary skill in the art would not have been motivated to modify the system of Wei according to the teachings of Peng in the manner discussed in the previous Office action. In support of this argument, Applicant argues that the attribute in Peng 
In addition, Applicant argues that one of ordinary skill in the art would not have been motivated to combine the teachings of Wei, Peng, and RFC 2960 because they are “directed to different problems and/or have different scope.” In support of this argument, Applicant argues that “Wei is directed to the problem of media multiplexing negotiation,” Peng “provides a solution for performing media processing on a required service package so that medium resource reservation is performed for the media components, instead of the total resources,” and RFC 2960 “describes features of SCTP.” However, Examiner respectfully disagrees. Wei and Peng are both directed to methods of negotiating an association using SDP, while RFC is directed to a specific type of association (i.e., an SCTP association). Therefore, Wei, Peng, and RFC 2960 are all analogous art. 
Lastly, Applicant argues that Wei, Peng, and RFC 2960 do not provide any suggestion that they are combinable with each other. However, it is not necessary for a reference to suggest that it is combinable with another reference in order to be properly combinable with the other reference. Instead, a motivation to combine two references can come from the knowledge generally available to one of ordinary skill in the art. See MPEP 2143. In the instant case, one of ordinary skill in the art would have been motivated to combine the teachings of Wei, Peng, and RFC 2960 for the reasons provided in the rejection below. 

Claim Objections
Claims 34 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-32 are rejected under 35 U.S.C. 103 because they are unpatentable over Wei (US 2016/0277246) in view of Peng (US 2010/0205290) and the non-patent literature entitled “Stream Control Transmission Protocol” (hereinafter “RFC 2960”).
Regarding claim 20, Wei teaches an apparatus, comprising; at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: receiving a first session description message comprising at least one media line indicative of multiple media streams transportable in a same stream control association (A responding end receives a session description protocol (SDP) offer from a requesting end. The SDP offer includes a media line for each stream, i.e., “m=audio 10000 RTP/AVP 0 8 97,” “m=video 10002 RTP/AVP 98 99,” “m=text 10004 RTP/AVP 100,” and “m=application 10006 UDP/DTLS/BFCP *.” See par. 97. The “a=Multiplexing” line in the SDP offer signals that some or all of the media lines are capable of being multiplexed into the same real-time transport protocol (RTP) connection. See par. 98), and generating a second session description message indicative of a possibility for a separate transport of said multiple media streams and of a possibility for a joint transport of at least some media streams of said multiple media streams in the same stream control association (The responding end generates an SDP answer based on the SDP offer. The SDP answer includes an indication that some of the media lines can be multiplexed into a single transport stream and some of the media lines can be transported in their own transport streams. For instance, the SDP answer may indicate that the audio, video, and application media streams can be multiplexed into a single transport stream while the text media stream can be transported in its own transport stream. See par. 108-109), wherein an indication of said possibility for said joint transport is provided by a session description protocol (SDP) attribute (The indication that some of the media lines can be multiplexed into a single transport stream is provided by the SDP attribute “a=Multiplexing foo bar bfcp,” which specifies 1
However, Wei does not teach that the SDP attribute gives a number assigned to a stream control association. Nonetheless, Peng teaches an SDP attribute that gives a number assigned to a stream control association. For instance, the SDP attribute “a=BC_Service_Package:1” gives a number (i.e., 1) that is assigned to a particular stream control association among a plurality of media lines “m=audio 49170 RTP/AVP 0” and “m=video 49172 RTP/AVP 99.” See par. 79-86. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the SDP attribute gives a number assigned to the stream control association, because doing so allows each SDP message to specify multiple stream control associations, each of which is identifiable by its corresponding number. 
Lastly, Wei and Peng do not teach that the stream control association is an SCTP association. Instead, Wei teaches that the stream control association is an RTP association. However, SCTP associations were known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Request for Comments (RFC) 2960.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the stream control association is an SCTP association rather than an RTP association because doing so allows the system to be used to multiplex a plurality of media streams into the same SCTP connection. 
Regarding claim 21, Wei teaches wherein said second session description message comprises one media line per each media stream of said multiple media streams, and information on said at least some media streams indicative of that said at least some media streams belong to the same stream control association (As indicated in the discussion of claim 20, each media line corresponds to one media stream. The SDP answer further includes the line “a=Multiplexing foo bar bfcp” which indicates that the audio, video, and application media streams can be multiplexed into a single transport stream. See par. 108-109).
Regarding claim 22, Wei teaches an apparatus, comprising; at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: receiving a first session description message comprising one media line per each media stream and an indication of a possibility for a joint transport of at least some media streams of multiple media streams in a same stream control association (A responding end receives a session description protocol (SDP) offer from a requesting end. The SDP offer includes a media line for each stream, i.e., “m=audio 10000 RTP/AVP 0 8 97,” “m=video 10002 RTP/AVP 98 99,” “m=text 10004 RTP/AVP 100,” and “m=application 10006 UDP/DTLS/BFCP *.” See par. 97. The “a=Multiplexing” line in the SDP offer signals that some or all of the media lines are capable of being multiplexed. See par. 98), and generating a second session description message comprising at least one media line indicative of the said joint transport of the said at least some media streams in said same stream control association (The responding end generates an SDP answer based on the SDP offer. The SDP answer includes an indication that at least some of the media streams can be multiplexed into a single transport stream. For instance, the media line 
However, Wei does not teach that the SDP attribute gives a number assigned to a stream control association. Nonetheless, Peng teaches an SDP attribute that gives a number assigned to a stream control association. For instance, the SDP attribute “a=BC_Service_Package:1” gives a number (i.e., 1) that is assigned to a particular stream control association among a plurality of media lines “m=audio 49170 RTP/AVP 0” and “m=video 49172 RTP/AVP 99.” See par. 79-86. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the SDP attribute gives a number assigned to the stream control association, because doing so allows each SDP message to specify multiple stream control associations, each of which is identifiable by its corresponding number. 
Lastly, Wei and Peng do not teach that the stream control association is an SCTP association. Instead, Wei teaches that the stream control association is an RTP association. However, SCTP associations were known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Request for Comments (RFC) 2960.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei so that the stream control association 
Regarding claim 23, Wei teaches wherein said first session description message comprises information on said at least some media streams indicative of that said at least some media streams belong to the same stream control association (The SDP answer further includes the line “a=Multiplexing foo bar bfcp” which indicates that the audio, video, and application media streams can be multiplexed into a single transport stream. See par. 108-109).
Regarding claims 24-25, Wei and Peng teach wherein said information comprises ordinal numbers of said media lines corresponding to said at least some media streams, wherein said ordinal numbers correspond to an order of said media lines in said second session description message (Peng teaches using ordinal numbers to identify media lines, where the ordinal numbers indicate an order of the media lines in an SDP message. For instance, the SDP attribute “a=group:BC_Service_Package1 1 2 3” indicates the ordinal numbers 1, 2, and 3 of the first, second, and third media lines appearing in an SDP message. See par. 98, 101-110. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei to incorporate this feature of Peng for the reasons provided above with respect to claim 20).
Regarding claims 26-27, Wei and Peng teach wherein said information comprises information elements respectively of said media lines corresponding to said at least some media streams, wherein each information element of said information elements comprises ordinal numbers of said media lines corresponding to a media stream other than the media line said information element is of, wherein said ordinal numbers correspond to an order of said media lines in said second session description message (Peng teaches using ordinal numbers in a 
Regarding claim 28, Wei and Peng teach wherein said stream control association is assigned an association number, and said information comprises information elements respectively of said media lines corresponding to said at least some media streams, wherein each information element of said information elements comprises said association number assigned to the same stream control association (Peng teaches that the media lines may indicate the stream control association to which they belong. For instance, the attribute “a=label: 1” indicates that the media lines “m=audio 49170 RTP/AVP 0” and “m=video 49172 RTP/AVP 99” belong to the stream control association that is assigned the number 1. See par. 79-86. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei to incorporate this feature of Peng for the reasons provided above with respect to claim 20).
Regarding claim 29, Wei and Peng teach wherein said information comprises unique numbers of said media lines corresponding to said at least some media streams (Peng teaches using unique, ordinal numbers to identify media lines in an SDP message. See par. 98; 101-110. It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 30, Wei teaches wherein predetermined attributes related to said joint transport of said at least some media streams in said same stream control association are added to one media line of said media lines corresponding to said at least some media streams (A predefined port number such as “0” is added to some of the media lines corresponding to the media streams that are to be multiplexed into a single transport stream. See par. 65).
Regarding claim 31, Wei teaches wherein the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: transmitting said second session description message (The responding end transmits the SDP answer to the requesting end. See par. 116).
Regarding claim 32, Wei teaches wherein the apparatus is operable as or at an enhanced proxy call session control function node of a cellular system, or the apparatus is operable in at least one of a LTE and a LTE-A cellular system, or said first session description message is one of a session description protocol offer or a session description protocol answer, or said second session description message is one of a session description protocol offer or a session description protocol answer, or said stream control association is a stream control transmission protocol association (As indicated in the discussion of claim 20, the first message is an SDP offer and the second message is an SDP answer).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The non-patent literature (NPL) document entitled “Negotiating Media Multiplexing Using the Session Description Protocol (SDP)” teaches the portions of claims 20 and 22 that Wei teaches, but a rejection based on this NPL document is not included in this Office action because such a rejection would be cumulative. However, Examiner may rely on this NPL document in the future to reject the claims.